                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

Terves LLC,                                   )
                                              )    Case No. 1:19-cv-1611
                Plaintiff,                    )
                                              )    JUDGE DONALD C. NUGENT
   vs.                                        )
                                              )
Yueyang Aerospace New Materials Co.,          )
Ltd.,                                         )
                                              )
  and                                         )
                                              )
Ecometal Inc.,                                )
                                              )
  and                                         )
                                              )
Nick Yuan,                                    )
                                              )
                Defendants.                   )

            DEFENDANTS ECOMETAL, INC. AND NICK YUAN’S
   RESPONSE TO TERVES’ SUPPLEMENT TO ITS PRELIMINARY INJUNCTION
           MOTION, OR, ALTERNATIVELY, TERVES’S RENEWED
                MOTION FOR PRELIMINARY INJUNCTION

         Defendants Ecometal, Inc. and Nick Yuan (collectively “the Ecometal Defendants”),

submit this Response to Terves’s Motion to Supplement to its Preliminary Injunction, or

Alternatively, Terves’s Renewed Motion for Preliminary Injunction (Dkt. No. 47).

Background

         On May 1, 2020, Terves filed a motion for preliminary injunction for infringement of

U.S. Patent No. 10,329,653. Dkt. No. 31.

         On June 25, 2020, Terves and the Ecometal Defendants filed their respective opening

claim construction briefing for disputed claim terms in Terves’s U.S. Patent Nos. 9,903,010 and

10,329,653. Dkt. Nos. 36 and 37.


                                               1
       On July 2, 2020, the Ecometal Defendants filed their opposition to Terves’s PI Motion.

Dkt. No. 40.

       On July 24, 2020, Terves filed a second amended complaint adding claims of

infringement under U.S. Patent No. 10,689,740. Dkt. No. 44. (The ‘740 Patent was officially

issued to Terves on June 23, 2020. Dkt. No. 44-3.)

       On August 5, 2020, Terves and the Ecometal Defendants filed their respective responsive

claim construction briefs for the ‘010 and ‘653 Patents. Dkt. Nos. 45 and 46.

       On August 7, 2020, Terves filed the present motion along with supplemental preliminary

injunction arguments and a sealed affidavit of Dr. Lee Swanger analyzing the Ecometal

Defendants purported infringement of the ‘740 Patent.

       On August 7, 2020, the Ecometal Defendants timely filed their Second Amended Answer

and Counterclaims. Dkt. No. 49. Terves’s response to those Counterclaims is currently due

August 28, 2020. These Counterclaims include newly asserted claims of inequitable conduct

against the ‘010, ‘653 and ‘740 Patents, implicating the potential unenforceability of all three

patents. As such, Terves’s substantive answer to those counterclaims weighs heavily on the

Ecometal Defendants’ response to Terves’ Motion for Preliminary Injunction.

Response to Terves’s Request for Supplemental Brief

       Subject to the discussion that follows, the Ecometal Defendants do not object to Terves’s

request to supplement its preliminary injunction motion nor to Terves’s supplemental briefing

and expert affidavit (already attached to Terves’s Motion). However, in response to Terves’s

supplemental addition of a whole new patent to the PI Motion (and the case), the Ecometal

Defendants request permission to file a supplemental opposition to address Terves’s new



                                                2
infringement claims under the ‘740 Patent (for which the Parties have not briefed, let alone even

discussed any potential claim construction issues) and the Ecometal Defendants’ new inequitable

conduct claims as they apply to the ‘740 and ‘653 Patents, which would be asserted in Terves’s

Preliminary Injunction motion if the Court grants Terves’s pending motion to supplement.

       The timing for and length of the Ecometal Defendants’ supplemental opposition depends

on the nature of Terves’s substantive response to the affirmative defenses and Counterclaims as

well as the scope of any claim construction disputes between the Parties. Thus, the Ecometal

Defendants request that the Court hold Terves’s Supplemental and/or Renewed Motion for

Preliminary Injunction in abeyance until the outstanding pleadings are substantively answered

and the Parties discuss potential claim construction issues.

       Accordingly, the Ecometal Defendants, ask that the Court order the Parties to submit a

joint proposal for completion of the preliminary injunction briefing within seven days of

Terves’s filing of its substantive response to the allegations of the Counterclaim, such joint

submission to include proposals on timing and length of the Ecometal Defendants’ supplemental

opposition and Terves’s reply.

       Dated: August 19, 2020                         Respectfully submitted,

                                                      /s/ Evan W. Talley
                                                      Evan W. Talley, OK Bar # 22923
                                                      (admitted pro hac vice)
                                                      DUNLAP CODDING PC
                                                      609 W. Sheridan Avenue
                                                      Oklahoma City, OK 73102
                                                      Telephone:     (405) 607-8600
                                                      E-mail: etalley@dunlapcodding.com

                                                      -and-

                                                      Jordan A. Sigale (admitted pro hac vice)
                                                      Illinois ARDC No. 6210047
                                                      DUNLAP CODDING PC

                                                 3
    225 West Washington St., Ste. 2200
    Chicago, IL 60606
    Telephone: (312) 651-6744
    E-mail: jsigale@dunlapcodding.com

    -and-

    Steven J. Forbes (OH 0042410)
    NORCHI FORBES LLC
    Commerce Park IV
    23240 Chagrin Blvd., Ste. 210
    Cleveland, OH 44122
    Telephone:     (216) 514-9500
    E-mail: sforbes@norchilaw.com

    ATTORNEYS FOR DEFENDANTS
    NICK YUAN AND ECOMETAL INC.




4
                                CERTIFICATE OF SERVICE

        I certify that on August 18, 2020, I electronically transmitted the foregoing document to
the Clerk of the Court using the ECF system for filing and transmittal of a Notice of Electronic
Filing to the following ECF registrants:

       Matthew J. Cavanaugh
       David B. Cupar
       Andrew Gordon-Seifert


                                                     /s/ Evan W. Talley
                                                     Evan W. Talley




                                                5
